Citation Nr: 0336503	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to a compensable rating for right lower 
extremity neuritis.

2.  Entitlement to an increased rating for a skin graft donor 
site scar on the right leg, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from February 1943 
to August 1945.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that inter alia denied 
entitlement to an increased evaluation for residuals of a 
right leg skin graft donor site scar with neuritis.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for an increased rating for this disability.

The veteran has not requested a hearing.  

In December 2003, the veteran's representative argued for 
separate rating for neuritis and a service-connected left 
foot scar.  This is referred for appropriate action.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The RO has rated the right calf scar and neuritis under 
Diagnostic Code 7804-8620.  It is unclear, however, what 
nerve, if any, is involved and to what degree.  Therefore, 
the veteran should be re-examined to determine whether the 
sciatic nerve or other nerve is involved, and whether there 
is any scar pain that is separable from lower leg and foot 
neuritis and/or neuroma pain.  This is necessary to avoid 
violating 38 C.F.R. § 4.14, which states that the evaluation 
of the same manifestation under different diagnoses is to be 
avoided; see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

The veteran's service-connected right leg skin graft donor 
site scar is rated under Diagnostic Code 7804.  The rating 
schedule for evaluating skin scars found at 38 C.F.R. § 4.118 
was revised effective August 30, 2002.  The RO issued a 
statement of the case (SOC) on the matter in July 2002 and 
could not have considered the evidence under the new rating 
criteria.  Therefore, a remand is required.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since June 2002.  The RO should then take 
all necessary steps to obtain copies of 
those records and advise the veteran if 
the records are not obtained.  The RO 
should notify the veteran that VA will 
offer him an examination to determine the 
current severity of his right calf donor 
site scar.  The veteran should be invited 
to submit any additional evidence of 
disability due to this disability.  

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the current severity of the 
right calf donor site scar and its 
complications.  The claims file should be 
made available to the examiner.  The 
examiner should review the claims file 
and not that review in the report.  The 
examiner is/are asked to address the 
following questions:  
(1)	Is the veteran's reported pain of 
the right lower extremity associated 
with scar pain, or neuritis, or is 
there scar pain and additional pain 
associated with neuritis? 
(2)	Is any neuritis associated with the 
sciatic nerve?  If no, then which 
nerve or nerves are involved?  
(3)	Is there any limitation of motion or 
other functional disability due to the 
right calf donor site scar?  
(4)	Is the right calf donor site scar 
associated with underlying soft tissue 
damage?  
(5)	What is the total area of the right 
calf donor site scar, expressed in 
either square inches or square 
centimeters?

The examiner should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the examiner should state the 
reason.

3.  Following the above development and 
after any indicated corrective action has 
been completed, the RO should again 
review the record and re-adjudicate the 
claims, including whether extraschedular 
consideration is appropriate.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes the revised criteria 
for scar ratings, and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


